Citation Nr: 0326262	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  02-04 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left 
knee synovitis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1968 to April 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Portland Regional Office (RO), which 
granted an increased rating of 10 percent for the veteran's 
left knee disability.  A decision awarding a higher rating, 
but less that the maximum available benefit, however, does 
not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, this matter continues before the 
Board.

In connection with this appeal, the veteran requested and was 
scheduled for a personal hearing before a Veterans Law Judge 
at the RO.  He withdrew his hearing request in September June 
2003.  See 38 C.F.R. § 20.704(e) (2002).  Accordingly, the 
Board will proceed with consideration of the veteran's claim 
based on the evidence of record, as he has requested.


FINDING OF FACT

The veteran's left knee disability is manifested by no more 
than moderate symptomatology.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 20 
percent, but no higher, for the veteran's service-connected 
left knee disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
5257 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefit sought, and he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence by February 
2002 statement of the case and June 2002 letter.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected left knee disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected left knee disability has been 
rated by the RO under the provisions of Diagnostic Code 5299-
5020.  38 C.F.R. § 4.71a; see also 38 C.F.R. §§ 4.20 (when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings), 4.27 (hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).  Diagnostic Code 5020 pertains to synovitis, which 
is rated under limitation of motion of the affected part.  
38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg.  Where flexion is limited to 60 degrees, a zero 
percent rating is assigned; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  Id.

Limitation of extension of the leg is rated 50 percent at 45 
degrees; 40 percent at 30 degrees; 30 percent at 20 degrees; 
20 percent at 15 degrees; 10 percent at 10 degrees; and non 
compensable at 5 degrees.  Id.  See also 38 C.F.R. § 4.71, 
Plate II, which reflects that normal flexion and extension of 
a knee is from 0 to 140 degrees.

On August 2002 VA medical examination, the veteran complained 
of left knee pain, stiffness, a "sense of catching," 
limited range of motion, and limping secondary to left knee 
pain.  He reported difficulty squatting, kneeling, and 
climbing.  He denied flare-ups by complained of particular 
difficulty when descending slopes or stairs during weather 
changes and after walking more than one half of a mile.  He 
used a cane due to a sense of left knee instability.  The 
examiner opined that during episodes of particular 
difficulty, functional impairment of the left knee increased 
approximately 10 percent.  There was no history of 
subluxation, and there was no indication of inflammatory 
arthritis.  The examiner noted that the veteran appeared 
rather stiff-legged due to elastic sleeves over the knees.  
He could, however, sit and stand with no apparent difficulty 
and had no trouble climbing on and off of the examining 
table.  Left knee range of motion was from zero to 115 
degrees and from zero to 103 degrees with worsened symptoms.  
There was no effusion or laxity.  The examiner diagnosed left 
knee synovitis with patellofemoral pain syndrome.  An August 
2002 magnetic resonance imaging of the left knee revealed 
focal increased signal in the body of the medial meniscus, 
which did not extend to the medial surface.  

The veteran does not suffer from limitation of left knee 
extension.  Thus, Diagnostic Code 5261 does not apply.  Under 
Diagnostic Code 5260 pertaining to limitation of the flexion 
of the leg, he is not entitled to a compensable evaluation.  
When assigning a 10 percent evaluation under Diagnostic Code 
5299-5020, the RO, presumably took into account factors such 
as pain.

The veteran, however, is entitled to the highest rating 
available to him under the Schedule, and the Board must 
consider all potentially applicable diagnostic codes.  
38 C.F.R. § 4.7; Schafrath, supra.  In addition, the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  

The only other potentially applicable regulation is 
Diagnostic Code 5257 pertaining to other impairment of the 
knee.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5257, the 
schedular criteria call for a 10 percent disability rating 
for slight impairment of a knee, such as involving recurrent 
subluxation or lateral instability.  A 20 percent disability 
rating is warranted for moderate impairment, and a 30 percent 
disability rating is assigned for severe impairment.  Id.  
Under these criteria, the Board is of the impression that a 
20 percent evaluation must be granted for although the 
veteran does not suffer from recurrent left knee subluxation 
or lateral instability, he does experience left knee pain, 
stiffness, limping, and "catching."  See Butts, supra.  He 
also uses a cane to ambulate and has trouble descending 
stairs and slopes as well as kneeling, squatting and 
climbing.  A 30 percent evaluation under Diagnostic Code 5257 
is not warranted because the veteran's symptoms do not appear 
to be severe.  He can sit and stand without difficulty, and 
his left knee limitation of motion is not severe enough to 
warrant even a compensable evaluation.  

The Board notes that an evaluation under both Diagnostic Code 
5257 and Diagnostic Code 5020 or 5260 would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14 (the evaluation of 
the same disability under various diagnoses is to be 
avoided); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  Thus, the veteran is entitled to a 20 percent 
evaluation for his left knee disability under Diagnostic Code 
5257 only.

The Board notes that any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  As apparent from the 
preceding discussion, the Board has explained its rationale 
for altering the Diagnostic Code under which the veteran's 
left knee disability is evaluated.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  No 
additional compensation for the veteran's left knee 
disability is warranted under these provisions.  Pain and any 
limitation of function have already been taken into 
consideration in the assignment of the 20 percent rating as 
outlined above.  The Board reminds the veteran that the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him for 
the actual impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.14.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to warrant the granting 
of a disability evaluation in excess of 20 percent for the 
veteran's left knee disability.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A 20 percent evaluation for the veteran's left knee 
disability is allowed, subject to the controlling laws and 
regulations governing the payment of monetary awards.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

